Title: To George Washington from James Duane, 16 December 1784
From: Duane, James
To: Washington, George



Dear Sir
Trenton [N.J.] 16th Decemr 1784

I entertained the pleasing hope of meeting you at this place; on no better authority indeed than report; and yet I feel the disappointment in proportion to my affection for your Person, my gratitude for your publick Services, and the kind attention with which you have always indulged me.
Be pleased to take in good part the Address which I have the honor to transmit with the Freedom of our City in a golden box. It can add nothing to your Glory; but we flatter ourselves it may not be unacceptable as a permanent Testimony of the Esteem and Gratitude of Citizens who, of all others, have been most distinguished by your Care and Sollicitude.
I once flatterd myself that the Dignity of our Government would have born some proportion to the illustrious atchievements by which it was succesfully established—but it is to be deplored that fœderal attachment, and a sense of national obligation, continue to give place to vain prejudices in favour of the Independance and Sovereignty of the individual States. I have

endeavourd, in pursuance of the great Motive which induced me to continue in publick life, to inculcate more enlarged and liberal principles; but the Spirit of the times seems opposed to My feeble efforts, and I have lost credit with our Assembly, tho’ I hope not with the world. If opportunity offers I shall take the liberty to submit to your perusal the Judgement pronounced in the Court where I preside which has produced the Censure promulgated in the papers—“in effect that we had the presumption to controul the operation of an act of the Legislature from a respect to the Treaty of peace and the Law of Nations.”
I trust you know me too well to think that I can be otherwise concerned for this Event than as it may injure the reputation of my native State, of which I have so long been a faithful and confidential Servant.
Mr Jay, Mr Dickenson, and other great men, from publick Considerations, have honor’d us with the highest Approbation. Their comments are calculated for the publick Eye, and will appear when they can do the greatest good.
I have too long been indulged in writing to you with unreserved freedom and confidence to suppress this detail, and if it was ever so immaterial your Goodness wou’d pardon it.
Do me the honor to make my most respectful Compliments acceptable to Mrs Washington and to assure her that in the Circle of her numerous Friends there are none who remember her with more sincere regard than Mrs Duane and all the branches of our Family. With every Sentiment of the most perfect and affectionate attachment—I have the honor to be—Dear Sir your most obedient and very humble Servant

Jas Duane

